Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 9/29/2020 was/were filed before the mailing date of the first Office action.  The submission(s) is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Drawings
The drawings filed on 9/29/2020 are acceptable subject to correction of the informalities indicated below.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.

In Fig. 3A, each instance of “Stripe 0 Replica (Chunk)” should read “Stripe n Replica (Chunk)”.

Allowable Subject Matter
Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance:
	None of the cited prior art of record appear to teach or suggest, in combination with the other recited features:
	receiving, at a data processing hardware, a copy request from a client, the copy request requesting replication of a file stored on memory hosts of a distributed storage system, the file divided into data stripes stored across multiple source storage locations of the memory hosts, each memory host having memory;
populating, by the data processing hardware, a data array to have a size corresponding to a number of the data stripes in the file, the data array configured to receive data stripe replications of the data stripes in the file;
instructing, by the data processing hardware, the memory hosts to:
allocate storage of each of the data stripe replications across multiple destination storage locations of the memory hosts; and
	migrate each of the data stripe replications from the source storage locations to the destination storage locations to the destination storage locations of the memory hosts; and
committing, by the data processing hardware, each of the data stripe replications to the data array.
	The closest prior art of record, Ghemawat, discloses a storage system which employs a file descriptor managed by a curator. The curator stores data mapping a file name and chunk index to a chunk handle and chunk locations among memory hosts [Fig. 1]. Individual chunks may be copied and replicated among the memory hosts [P8].
	However, Ghemawat does not teach or suggest processing a copy request to replicate a file from a client by populating a data array to have a size corresponding to a number of stripes corresponding to the number of data stripes in the file, the data array configured to receive data stripe replications of the data stripes in the file, allocating storage for each of the stripes to destination locations in the memory hosts, migrating stripe replications from source locations to destination locations, and committing the stripe replications to the data array.
	Singh US 8,458,418 discloses an index file which stores information which maps files to locations of chunks [C3, L28-45].


However, none of the cited prior art appear to cure the deficiencies of Ghemawat. Even if the skilled artisan considers a technique of preallocating storage capacity for storing data as known [Sharma, 0148], none of the cited prior art of record appear to specifically teach or suggest the combination of features above for performing replication of a file in a distributed storage system using data stripes and data stripe replications, where a data array is populated to have a size corresponding to the number of data stripes in the file, the data array configured to receive data stripe replications of the data stripes in the file. Accordingly, claim 1 is allowed.
	Claims 2-20 recite similar subject matter and are allowed on similar grounds.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEWY H LI whose telephone number is (571)272-8714. The examiner can normally be reached Mon-Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEWY H LI/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136